Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed September 22, 2020 claims 1-15 are presented for examination. Claims 1, 14 and 15 are independent claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 2018-066736 filed in Japan on March 30, 2018 which papers have been placed of record in the file. 
Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted June 28, 2021.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (November 2, 2020) has been received, entered into the record, and considered.

Drawings

The drawings filed September 22, 2020 are accepted by the examiner.


Abstract

The abstract filed September 22, 2020 is accepted by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “program”, software per se, mere information in the form of data and instruction with no non-transitory medium. Thus, the claimed “program” does not fall within at least one of the four categories of patent eligible subject matter.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claimed term used in claims 1, 14 and 15 fails to define preferentially and thus rendering the claim indefinite.  The dependent claims are also indefinite based on their dependency to the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 10, 13, 14, 15  are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (US 20190291580 A1) in view of Kimura (US 20180048976 Al).

 	As to Claims 1, 14 and 15:
Sugimoto et al. discloses an information processing apparatus (Sugimoto, see Abstract, where Sugimoto discloses A vehicle display control device, when a steering wheel is at a steering angle position of a neutral position or the vicinity thereof, if a right hand sensor detects gripping of the steering wheel, turns off light sources of memory buttons and operation buttons that can be operated with a right hand, and if a left hand sensor detects the gripping, turns off a light source of air conditioning related buttons and hides touch buttons of a touch panel display that can be operated with a left hand. The vehicle display control device, if the right hand sensor does not detect the gripping, turns on the light sources of the memory buttons and the operation buttons, and if the left hand sensor does not detect the gripping, turns on the light source of the air conditioning related buttons and displays the touch buttons on the touch panel display) comprising: a control unit (Sugimoto, see 15 in figure 2) that performs display control to dispose a virtual object on a second region (Sugimoto, see 5 and 7 in figure 4B) rather than on a first region (Sugimoto, see 5 and 7 in figure 4A), the first region being a region in a real space from which first visibility is obtained (Sugimoto, see 5 and 7 in figure 4A), and the second region being a region in the real space from which second visibility higher than the first visibility is obtained (Sugimoto, see 5 and 7 in figure 4B). 
Sugimoto differs from the claimed subject matter in that Sugimoto does not explicitly disclose preferentially. However in an analogous art, Kimura discloses preferentially (Kimura, see paragraph [0065] and paragraph [0031], where Kimura discloses that the information processing device 1 has a function of causing the user to feel as if a virtual character 20 actually exists in a real space through a sound image localization technology for spatially allocating sound information. Note that, the virtual character 20 is an example of the virtual object. When the behavior of the virtual character is decided, the virtual character behavior deciding unit 10b selects a sound source corresponding to the behavior of the virtual character from a sound source list (sound contents) stored in advance as a content scenario. In this case, the virtual character behavior deciding unit 10b determines whether to play back a sound source with a limited number of playback times, on the basis of a playback log. In addition, it is possible for the virtual character behavior deciding unit 10b to select a sound source corresponding to the behavior of the virtual character that matches preference of the user (such as a sound source of a virtual character that the user loves) or that is a sound source of a specific character associated with a current location (place)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugimoto with Kimura. One would be motivated to modify Sugimito by disclosing preferentially as taught by Kimura, and thereby an information processing device configured to control interaction with a character displayed on a screen in accordance of rhythm of a body of a traveling user, cause the user to feel an affinity for the character, and make the traveling itself into an entertainment content. (Kimura, see paragraph [0003]).


As to Claim 7
Sugimoto in view of Kimura discloses the information processing apparatus according to claim 1, wherein the control unit acquires display position information corresponding to a three-dimensional position of the real space, the display position information being preset for the virtual object, and performs control to change a position indicated by the display position information into a range of the second region when the position is within a range of the first region (Sugimoto, see figures 1, 4A and 4B  sensing left and right half of hand and modifying virtual 3d buttons 5 and 7 in figures 4A and 4B therefore teaching or suggesting  control to change a position indicated by the display position information into a range of the second region when the position is within a range of the first region).  

As to Claim 10
Sugimoto in view of Kimura discloses the information processing apparatus according to claim 1, wherein the control unit performs audio signal processing of localizing a predetermined sound source to a disposition destination of the virtual object, and performs control to output, from an audio output unit, an audio signal subjected to the audio signal processing (Kimura, see Abstract, where Kimura discloses provide an information processing device, control method, and program that are capable of showing presence of a virtual object in a real space. The information processing device includes: a calculation unit configured to calculate a localization position of a sound source of a virtual object relative to a user on the basis of information on the virtual object and information on a state of the user, the virtual object causing the user to feel as if the virtual object exists in a real space through sound image localization; and a sound image localization unit configured to perform a sound signal process of the sound source such that a sound image is localized at the calculated localization position).

As to Claim 13
Sugimoto in view of Kimura disclose the information processing apparatus according to claim 1, wherein the control unit performs display control to dispose the virtual object in the real space via a transmission-type display unit (Sugimoto, see figures 1, 4A and 4B).

Allowable Subject Matter
Claims 2-6, 8-9, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Oshima (US 20190302453 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624